Case 2:20-cv-01241-DSF-AS Document 14 Filed 04/30/20 Page 1 of 1 Page ID #:43




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 CARMEN JOHN PERRI                    CASE NO.
                                      2:20−cv−01241−DSF−AS
              Plaintiff(s),
       v.                             Order to Show Cause re
 CURTIS WILSON COST, et al.           Dismissal for Lack of
                                      Prosecution
             Defendant(s).




       Default has been entered by the Clerk as to the remaining defendants. No
    motion for default judgment has been filed. Plaintiff is ordered to file a
    motion for default judgment on or before May 29, 2020. Failure to file a
    default judgment motion by that date may result in sanctions, including
    dismissal for failure to prosecute.

      IT IS SO ORDERED.

 Date: April 30, 2020                      /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
